Dismissed and Memorandum Opinion filed October 4, 2007







Dismissed
and Memorandum Opinion filed October 4, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00202-CV
____________
 
ROGER D. BRITTON, Appellant
 
V.
 
HILCORP ENERGY COMPANY, Appellee
 

 
On Appeal from the
61st District Court
Harris County,
Texas
Trial Court Cause
No. 2005-33779
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 5, 2007.   On May 31, 2007, this court
referred this case to mediation.  On September 27, 2007, appellant filed an
agreed motion to dismiss the appeal because the case has settled.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
4, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.